Name: Council Regulation (EEC) No 1736/82 of 29 June 1982 amending Regulation (EEC) No 3804/81 establishing ceilings for and Community surveillance of imports of certain products originating in Malta (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 82 Official Journal of the European Communities No L 190/3 COUNCIL REGULATION (EEC) No 1736/82 of 29 June 1982 amending Regulation (EEC) No 3804/81 establishing ceilings (or and Community surveillance of imports of certain products originating in Malta (1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the period of validity of Regulation (EEC) No 3670/81 was extended until 31 December 1982 by Council Regulation (EEC) No 1735/82 (*) ; whereas the validity of Regulation (EEC) No 3804/81 should there ­ fore be extended to the same date and the ceilings fixed therein increased to the annual amounts provided for in the abovementioned Additional Protocol, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION :Whereas by Regulation (EEC) No 3670/81 (') the Council extended the term of validity of the arrange ­ ments applicable to trade with Malta beyond 31 December 1981 ; whereas the Council accordingly adopted Regulation (EEC) No 3804/81 (2), as amended by Regulation (EEC) No 1551 /82 (3) ; Article 1 Regulation (EEC) No 3804/81 is hereby amended as follows : 1 . In Article 1 ( 1 ), '30 June 1982 shall be replaced by '31 December 1982'. Whereas Regulation (EEC) No 3804/81 is valid until 30 June 1982 and whereas the ceilings established therein are equal to 50 % of the annual amounts provided for in the Additional Protocol to the Agree ­ ment establishing an association between the Euro ­ pean Economic Community and Malta (4) ; 2 . The Annex shall be replaced by the following : ANNEX List of products subject to import ceilings in 1982 Serial No CCT heading No Description NIMEXEcode Level of ceiling (tonnes) 1 2 3 4 5 I M 1 55.05 Cotton yarn , not put up for retail sale 55.05 ­ all Nos ceiling delayed I M 2 55.09 Other woven fabrics of cotton 55.09 ­ all Nos ceiling delayed I M 3 56.04 Man-made fibres (discontinous or waste), carded, combed or otherwise prepared for spinning 56.04 ­ all Nos ceiling delayed I M 4 60.05 Outer garments and other articles , knitted or crocheted, not elastic 60.05 ­ all Nos ceiling delayed I M 5 61.01 Men's and boys ' outer garments 61.01 ­ all Nos 1 040 ' (') OJ No L 367, 23 . 12 . 1981 , p . 2. (2) OJ No L 382, 31 . 12. 1981 , p . 13 . (3 ) OJ No L 172, 18 . 6 . 1982, p . 7 . H OJ No L 304, 29 . 11 . 1977, p . 2 . O See page 2 of this Official Journal . No L 190/4 Official Journal of the European Communities 1 . 7 . 82 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1982. For the Council The President P. de KEERSMAEKER